DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Preliminary amendment filed on October 7, 2018 in which claims 1-33 are pending in the Application.

Specification
3.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.).

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4, 9, 21, 22, 24, 25-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the destination" in line 3.There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the travel path" in line 4.There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the position" in line 6.There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the construction machine control apparatus" in line 8. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the destination" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the travel path" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the determined actual state" in line 2.There is insufficient antecedent basis for this limitation in the claim.
24 recites the limitation "the next work task" in line 3.There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the remote control" in line 5.There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the determined construction progress" in line 7.There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the next construction element" in line 2.There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the installation position" in lines 2- 3.There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the erection" in line 3.There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the structure elevation" in line 5.There is insufficient antecedent basis for this limitation in the claim.
The claims are replete with antecedent insufficient antecedent basis issue. It is suggested that the applicant review all the claims to correct any deficiency.
Regarding claim 9, the phrase “its intended purpose” is broad and indefinite. It is unclear what the applicant meant by intended purpose. The applicant needs to amend the claim to clarify the language. 

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,”
“means for picking up in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-3, 13-21, 23-25 and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoonmaker et al. (US 2016/0107866 A1).
In regard to claim 1, Schoonmaker et al. discloses a construction machine having a construction machine control apparatus for controlling pieces of working equipment of the construction machine comprising:
a data communication device connected to a master construction site computer  for receiving and processing digital information from a structure data model to which the master construction site computer has access (see at least [0064] and Fig. 6); and
a control configuration module for influencing at least one control function of the construction machine control apparatus in dependence on the received digital information from the structure data model (see at least [0294] and Fig. 6).

In regard to claim 2, Schoonmaker et al. discloses a construction element localization module for localizing a construction element to be picked up by the construction machine on the construction site (see at least [0054], [0061]) with reference to digital information from the structure data model of the master construction site computer (see at least [0054], [0061], [0065]); and
a travel module for the automated traveling of the construction element thus localized with reference to position coordinates of the construction element provided by the master construction site computer (see at least [0054], [0061], [0065], [0294).

In regard to claim 3, Schoonmaker et al. discloses a detection apparatus is provided for detecting and/or identifying a construction element located in the a pick-up region and/or working range of the construction machine (see at least [0062]-[0064]);
wherein the data communication device is configured to provide digital information relating to the working of the detected construction element in dependence on the detected and/or identified construction element from the structure data model  to the construction machine control apparatus (see at least [0062]-[0064]); and
wherein the control configuration module is configured to automatically carry out a working step relating to the detected construction element on the basis of the digital information provided by the structure data model (see at least [0062]-[0064]).

 	
 	In regard to claim 13, Schoonmaker et al. discloses wherein the control configuration module is configured to one or more of:
 	display a virtual representation of the structure in accordance with a determined actual state and/or a virtual representation of the next work task to be carried out by the construction machine on a display apparatus that is arranged at the construction machine in dependence on digital information from the structure data model in dependence on a determined construction phase (see at least [0054], [0063]); and  
display a virtual representation of the next construction element to be worked and the installed position of said the construction element at the structure in dependence on digital data from the structure data model (see at least [0054], [0063]).

 	In regard to claim 14, Schoonmaker et al. discloses wherein the control configuration module is configured to change a working range boundary function taken into account by the construction machine control apparatus in dependence on digital information from the structure data model (see at least [0054], [0063]).

 	In regard to claim 15, Schoonmaker et al. discloses wherein the control configuration module is further configured to automatically update and/or to automatically adapt cyclically or continuously the working range boundary function in dependence on construction progresses at the structure to be erected and/or to be worked while taking account of digital information from the structure data model (see at least [0054], [0063]).

 	In regard to claim 16, Schoonmaker et al. discloses a collision determination module for comparing machine data of the construction machine that characterize its installation location and/or working range with structure data from the structure data model that characterize structure contours and/or topographic structure surrounding contours (see at least [0320]); 
wherein the control configuration module is further configured to adapt the working range boundary function on the basis of the comparison (see at least [0054], [0063]).

 	In regard to claim 17, Schoonmaker et al. discloses at least one detection device for detecting an actual state of the structure (see at least [0054], [0063], [0064]), and
 	a construction phase determination module for comparing the detected actual state of the structure with digital information from the structure data model and for determining the construction phase in dependence on the comparison (see at least [0054], [0063], [0064]);
  	wherein the data communication device is configured to provide specific digital information from the structure data model to the construction machine control  apparatus in dependence on the determined construction phase (see at least [0054], [0063], [0064]).

 	In regard to claim 18, Schoonmaker et al. discloses wherein the control configuration module is further configured to display a virtual representation of the (see at least [0064], [0065]).

 	In regard to claim 19, Schoonmaker et al. discloses wherein the control configuration module is further configured to display a virtual representation of the next construction element to be worked and of the installed position of the construction element at the structure in dependence on the determined actual state of the structure (see at least [0064], [0065]).

 	In regard to claim 20, Schoonmaker et al. discloses a method of controlling a construction machine using a structure data model that includes digital information on a structure to be erected and/or to be worked, comprising:
 	 providing digital information from the structure data model to a construction machine (see at least [0064]); and
 	 influencing at least one control function of a construction machine control device in dependence on the provided digital information from the structure data model (see at least [0294]).

 	In regard to claim 21, Schoonmaker et al. discloses wherein a construction element located in a pick-up region and/or working range of the construction machine is automatically detected by means of a detection apparatus (see at least [0054], [0061]);
 	wherein digital information relating to the working of the detected construction element is provided from the structure data model in dependence on the detected construction element (see at least [0054], [0061], [0065]); and
 	wherein a working step relating to the detected construction element is automatically carried out by the construction machine control apparatus on the basis of the digital information provided by the structure data model (see at least [0054], [0061], [0065], [0294]).

 	In regard to claim 23, Schoonmaker et al. discloses wherein an actual state of the structure is detected by means of at least one detection device, 
 	wherein the detected actual state of the structure is compared with digital information from the structure data model by a construction progress determination module (see at least [0054], [0063], [0068]); and
 	wherein in dependence on the comparison specific digital information from the structure data model is provided to the construction machine control apparatus (see at least [0054], [0063], [0068]).

 	In regard to claim 24, Schoonmaker et al. discloses wherein a virtual representation of the structure in accordance with the determined actual state and/or a virtual representation of the next work task to be carried out by the construction (see at least [0064]-[0065]) (Note: the applicant use “and/or”, the Examiner will give the term its broadest reasonable interpretation and consider that the particular condition is satisfied if one of the limitations is met),  at a control station for the remote control of the construction machine in dependence on the specific digital information from the structure data model that is provided to the construction machine in dependence on the determined construction progress.

 	In regard to claim 25, Schoonmaker et al. discloses herein a virtual representation of the next construction element to be worked and of the installation position of the construction element at the structure in dependence on the determined actual state of the structure is generated in dependence on digital information from the structure data model (see at least [0064], [0065]).

 	In regard to claim 33, Schoonmaker et al. discloses master construction site computer comprising:
 	 a data communication device for providing digital information from a structure data model to a construction machine (see at least [0064]), and
 	 a control configuration module for influencing at least one control function of a construction machine control device in dependence on the provided digital information from the structure data model (see at least [0294]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 4, 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al. (US 2016/0107866 A1) in view of Cameron (US 2010/0070179 A1).
 	In regard to claims 4, 5, and 22, Schoonmaker et al. meets the limitations of claims 3 and 21, but does not explicitly disclose wherein the digital information from the structure data model comprise position data that indicate the destination of the construction element and/or travel path data that indicate the travel path of the construction element; and    wherein the control configuration module is further configured to raise and/or to travel the construction machine automatically in dependence on the position data and/or travel path data; wherein the detection apparatus has comprises one or more of a camera an imaging sensor , a barcode scanner and/or an RFID reader.
 	Cameron discloses wherein the digital information from the structure data model comprise position data that indicate the destination of the construction element and/or travel path data that indicate the travel path of the construction element (see at least [0051], [0082], [0083]); and   wherein the control configuration module is further configured to raise and/or to travel the construction machine automatically in (see at least [0051], [0082], [0083]); wherein the detection apparatus has comprises one or more of a camera an imaging sensor , a barcode scanner and/or an RFID reader (see at least [0062]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schoonmaker et al. with the disclosure of Cameron because the advantage would be to prevent inaccurate location information of crane components in order to avoid collisions with other objects and/or crane failures.

12.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al. (US 2016/0107866 A1) in view of Lee et al. (US 2013/0345857 A1).
In regard to claims 6-8, Schoonmaker et al. meets the limitations of claim 1 but does not explicitly disclose rotating the load suspension means of the construction machine about an upright axis of rotation wherein the construction machine control apparatus is configured to actuate the rotational apparatus with reference to digital information from the master construction site compute; 
a load suspension means for picking up a construction element has and having a coupling part that is automatic and/or actuable by external energy and that is automatically releasable and/or closable by the construction machine control apparatus;  wherein the construction machine control apparatus configured to automatically travel a suspended load from a load pick-up point to an installation point or place-down point using position data from the master construction site computer; and

Lee et al. discloses rotating the load suspension means of the construction machine about an upright axis of rotation wherein the construction machine control apparatus is configured to actuate the rotational apparatus with reference to digital information from the master construction site compute (see at least [0090]-[0092], [0168]-[0170]);  a load suspension means for picking up a construction element has and having a coupling part that is automatic and/or actuable by external energy and that is automatically releasable and/or closable by the construction machine control apparatus (see at least [0066], [0090], [0167], [0169]);  wherein the construction machine control apparatus configured to automatically travel a suspended load from a load pick-up point to an installation point or place-down point using position data from the master construction site computer (see at least [0014], [0024], [0027], [0032], [0033], [0154], [0168]); and wherein said the position data preferably comprise location coordinates in a three-dimensional coordinate system and an angle coordinate that indicates the orientation of the construction element about an upright axis of rotation (see at least [0027], [0169]- [0170]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schoonmaker et al. with the disclosure of Lee et al. because the advantage would be intended to search for safe routes of movement from the start point to the destination of the tower crane, so that the (as suggested by Lee et al. [0010]).

13.	Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al. (US 2016/0107866 A1) in view of Kazerooni et al. (US 2002/0178830 A1).
 	In regard to claims 9-11, Schoonmaker et al. meets the limitations of claim 1 but does not explicitly disclose does not disclose a travel control module that can be positioned at the load suspension means of the construction machine and/or at a construction element suspended thereat and to be traveled and has at least one operating element whose actuation axis coincides with a travel axis of the construction machine; 
 wherein the travel control module is integrated in a wearable that is to be worn in accordance with its intended purpose on the body of a machine operator and that is to be able to be worn in a self-supporting manner on a body part;
 	at least one operating element of the travel control module is integrated in a glove by which, in accordance with its intended purpose, the machine operator grips the load suspension means of the construction machine and/or a construction element suspended thereat and to be traveled.
 	Kazerooni et al. discloses a travel control module that can be positioned at the load suspension means of the construction machine and/or at a construction element suspended thereat and to be traveled and has at least one operating element whose (see at least Fig. 8 and [0069]-[0073]); 
 wherein the travel control module is integrated in a wearable that is to be worn in accordance with its intended purpose on the body of a machine operator and that is to be able to be worn in a self-supporting manner on a body part (see at least Fig. 8 and [0069]-[0073]);
 	at least one operating element of the travel control module is integrated in a glove by which, in accordance with its intended purpose, the machine operator grips the load suspension means of the construction machine and/or a construction element suspended thereat and to be traveled (see at least Fig. 8 and [0069]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schoonmaker et al. with the disclosure of Kazerooni et al. in order to measure the force the operator is imposing on an object and transmits the measured force in a manner to move the object.

 	In regard to claim 12, Schoonmaker et al. discloses wherein the travel control module is configured for wireless communication with the construction machine control apparatus (see at least Fig. 6).

 14.	Claim  26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoonmaker et al. (US 2016/0107866 A1) in view of Marzouk, (“Decision support for tower crane selection with building information models and genetic algorithms”, 2015 Automation in Construction Volume 61, PP1-15) ) (hereafter Marzouk).
  	In regard to claim 26, Schoonmaker et al. teaches in ([0320]) controlling the operation of a construction machine aim 20, but does not explicitly disclose:
 automatically selecting a construction machine suitable for the erection and/or working of the structure with reference to the structure data model, wherein the following steps are carried out for the automatic selection:
 providing a machine data model that includes digital information on different construction machine models;
automatically identifying relevant information from the structure data model with reference to criteria that are specified by the machine data model (500) and relate to machine data in which the different construction machine models differ;
 	 automatically comparing the identified information from the structure data model with the machine data of different construction machinery from the machine data model; and automatically selecting the suitable construction machine with reference the comparison.
Marzouk discloses automatically selecting a construction machine suitable for the erection and/or working of the structure with reference to the structure data model (Marzouk page 2 discloses  “…Automatically selecting a crane/"construction machine" suitable for the construction project/"erection of structure" referring to a building information model/"structure data model that includes digital information on the structure"), wherein the following steps are carried out for the automatic selection:
 providing a machine data model that includes digital information on different construction machine models (Marzouk, Page 10 - - Tower crane library/"machine data model that includes digital information on different construction machine models");
automatically identifying relevant information from the structure data model with reference to criteria that are specified by the machine data model (500) and relate to machine data in which the different construction machine models differ (Marzouk, Pages 6, 9 - - Identifying construction site dimensions/"relevant data" from the building information model/"structure data model" with reference to the differing jib lengths/"machine data in which the different construction machine models differ" stored in the tower crane library/"machine data model".);
 	 automatically comparing the identified information from the structure data model with the machine data of different construction machinery from the machine data model (Marzouk, Page 7 - -Comparing the construction site dimensions/"relevant data" from the building information model/"structure data model" to the differing jib lengths/"machine data in which the different construction machine models differ" stored in the tower crane library/"machine data model"); 
automatically selecting the suitable construction machine with reference the comparison (Marzouk, Page 6 - - Selecting a crane/"construction machine" based on the comparison between the tower crane library data and the site dimensions from the building information model.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schoonmaker et al. with the tower crane modeling system of Marzouk in in order to optimize tower crane layout to therefore reduce the cost.
In regard to claim 27, Schoonmaker et al. does not disclose wherein at least one piece of relevant information read from the structure data model is selected from the group consisting of structure height, weight of the heaviest construction element to be moved, area of the structure in elevation, cross-sectional extent of the structure in elevation, and maximum distance between a construction element delivery station and a construction element destination; and wherein at least one piece of machine data from the machine data model is selected from the group consisting of machine lifting height, maximum hoist weight, and machine range.
Marzouk discloses wherein at least one piece of relevant information read from the structure data model is selected from the group consisting of structure height, weight of the heaviest construction element to be moved, area of the structure in elevation, cross-sectional extent of the structure in elevation, and maximum distance between a construction element delivery station and a construction element destination (Marzouk, Page 7 - - Relevant information from the building information model/"structure data model" concerning the maximum weight of a lifted module.); and wherein at least one piece of machine data from the machine data model is selected from the group consisting of machine lifting height, maximum hoist weight, and machine range. (Marzouk, Page 7 - - Select crane weight capacity suitable for lifting the maximum weight of a lifted module from the tower crane library/"machine data model").
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Schoonmaker 

In regard to claim 28, Schoonmaker et al. does not disclose determining an installation position and/or checking a specific installation position of one/of the selected construction machine relative to the structure to be erected and/or to be worked using digital information from the structure data model, wherein the following steps are carried out when determining and/or checking the work position:
automatically identifying relevant information from the structure data model and relevant information from the machine data model, wherein the information from the structure data model at least comprises structure dimensions and the information from the machine data model at least comprises the working range of the selected construction machine; and
 automatically comparing the working range of the construction machine with structure contours for checking a sufficient range and/or possible collisions
Marzouk discloses determining an installation position and/or checking a specific installation position of the selected construction machine relative to the structure to be erected and/or to be worked using digital information from the structure data model (Marzouk, Pages 2, 7 - - Determining an installation position for a crane/"construction machine" relative to the structure to be built using digital information concerning the coverage and capacity needed as determined from the building information model/" information from the structure data model"), wherein the following steps are carried out when determining and/or checking the (Marzouk, Pages 5 - - Digital information concerning the coverage and capacity needed from the building information model/" information from the structure data model", and the information from the stored in the tower crane library/"machine data model" includes the jib length/"working range" of the selected crane/"construction machine".); and automatically comparing the working range of the construction machine with structure contours for checking a sufficient range and/or possible collisions (Marzouk, Page 13 - - Comparing the working range of the crane/"construction machine" with building structure/contours to ensure sufficient range and check for possible collisions.)

In regard to claim 29, Schoonmaker et al. discloses wherein the working range of the selected construction machine is automatically restricted in dependence on the afore the collision check and the structure data model is updated by the fixed working range restrictions (see at least [0058], [0059]).

In regard to claims 30-32, Schoonmaker et al. discloses wherein a working range boundary function taken into account by the construction machine (see at least [0063]-[0065], [0320]); wherein the working range boundary function is automatically updated and adapted in dependence on construction progresses at the structure to be erected and/or to be worked while taking account of digital information from the structure data model (see at least [0063]-[0065], [0320]);  wherein machine data of the construction machine that characterize its installation location and/or working range are compared by a collision determination module with structure data from the structure data model that characterize structure contours and/or topographic surrounding contours(see at least [0063]-[0065], [0320]); and wherein the working range boundary function is adapted by the working range boundary setting module on the basis of said the comparison (see at least [0063]-[0065], [0320]).

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Delplace, (US 2016/0034608), discloses a method for updating a building information model with crane operations data is disclosed. The method includes: accessing data associated with operations of a crane, wherein the data relates to an object being moved by the crane; based on accessed data, generating timeline information, wherein the timeline information relates to the operations of the crane, the operations associated with a construction project; and automatically sending generated timeline information to the building information model.
Delplace, (US Patent No.9,688,518), discloses A three dimensional (3D) simulation is generated, at the processor, of the at least one lifting device and the at least one partially constructed building. The 3D simulation is updated in real time, at the processor, to simulate movements of the at least one lifting and the at least one partially constructed building	.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661